DETAILED ACTION
This action is in response to communications filed on June 2nd, 2021.
Claims 1-5 and 7-22 are hereby allowed.  Claims 1-2, 12-13, 16, and 19 are currently amended.  Claim 22 is newly presented.
The present application claims priority to provisional application no. 62/727,356 filed on September 5th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on pages 8-15 of their response filed on June 2nd, 2021, are persuasive.  Specifically, that the prior art of record (the combination of Kirkwood in view of Lacerte) does not disclose an electronic document storage system which is able to receive electronic documents from a plurality of sources, where the electronic documents correspond to customers of the plurality of source, and the customers are not registered with the electronic document storage system where the electronic documents are stored.
Upon further search and consideration in the technology area of electronic document storage, no prior art was identified as receiving electronic documents corresponding to a plurality of customers from a plurality sources, where the plurality of customers include both customers who are registered with the electronic document storage system and customers who are not registered with the electronic document storage system.  Which allows the electronic document system to store a plurality of different electronic documents from a plurality of different sources which all correspond to the same customer, prior to the customer registering with the electronic document storage system.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broder		Pat. Pub.	2013/0290710
Williams	Pat. Pub.	2014/0214759
Baird		Pat. Pub.	2016/0071074
Chen		Pat. Pub.	2017/0351913
Miller		Pat. Pub.	2018/0144314
Klenoff		Patent no.	10,748,139
Yang		Patent no.	10,991,054

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6/4/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457